DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "user behavioral histories of the social medial network users, identifying possible evolution of the linguistic term”.  There is insufficient antecedent basis for this limitation in the claim. There is no prior mention of social media or users. For art purposes, the social media users are users of the messaging sources. Additionally, the term “medial” appears to be misspelled. Claims 2-9 are rejected for being dependent on the claim 1.

Claim 10 recites the limitation " based on characteristics of the social media network, the history of interaction, and the sending user's use of established language”.  There is insufficient antecedent basis for this limitation in the claim. There is no prior mention of characteristics or social media network. For art purposes, the social media network refers to the different messaging sources. Claims 11-17 are rejected for being dependent on the claim 2.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 1 recites “…based on characteristics of the messaging source and user behavioral histories of the social medial network users, identifying possible evolution of the linguistic term”.
The limitation of “monitoring use…”, “computing …”, “further monitoring …”, “computing …”, “detecting …”, “determining …”, “…identifying possible evolution of the linguistic term” as drafted covers a human organizing of activities. More specifically, a human visiting different social media websites and deducing possible evolution of a linguistic term. A human can write down in pen and paper disproportional increases of terms in the different messaging sources (social media networks). Therefore, the claim language appears to be merely an abstract idea, a mental process that is able to be performed by a person in their mind or by using a pen and paper. For example, a younger centric social media apps such as Instagram/Snapchat/Tiktok may see an increase of terms such as “it’s lit”. The term, “it’s lit” has evolved from “being illuminated” to something that is “really good, intense, fun, or exciting”. And that trend can further make its way into more adult centric social media such as Facebook as users generally use more than one social media app. Therefore, the human user naturally recognizes and adopts the evolution of the terms. Furthermore, the claimed method simply describes the concept of gathering and calculating data by reciting steps of organizing information through mathematical relationships. This idea is similar to the basic concept of manipulating information using mathematical relationships (e.g., converting numerical representation in Benson), which has been found by the courts to be an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, claim 1, and 10 recites an element of “computer implemented method”. For example, in paragraphs [0052] of the instant PGPUB, the computing device is listed as a “general-purpose computer including computer hardware, such as, for example, one or more processors and system memory”. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the claims are directed towards insignificant extra solution activity such as collecting data and then using results/data, as supported by the MPEP, “Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))”. Furthermore, the claim limitations amounts to merely applying the mental process using a computer, which are not enough to qualify as significantly more under the MPEP, “Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))”. Therefore, the claim is not patent eligible under 35 U.S.C. 101.
	Claims 2-17 are directed to substantially the same subject matter as independent claim 1 and are rejected under similar rationale and further failure to add significantly more.
Allowable Subject Matter
5.	Claims 1-17 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 USC 101, set forth in this Office action. Furthermore, any removal of limitations or broadening of the claims may warrant a rejection in future action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652